Name: Council Regulation (EEC) No 415/86 of 17 February 1986 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1985/86)
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe
 Date Published: nan

 26. 2 . 86 Official Journal of the European Communities No L 48/3 COUNCIL REGULATION (EEC) No 415/86 of 17 February 1986 amending Regulation (EEC) No 1180/77 on imports into the Community of certain agricultural products originating in Turkey (1985/86) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ('), Whereas Annex IV to Council Decision No 1 /77 of the EEC-Turkey Association Council on new concessions for imports of Turkish agricultural products into the Community stipulates that the additional amount, if any, to be deducted from the levy on imports into the Community of untreated olive oil falling within subhea ­ ding 15.07 A I of the Common Customs Tariff and origi ­ nating in Turkey, is to be fixed for each year of applica ­ tion by an exchange of letters between the Community and Turkey ; Whereas Regulation (EEC) No 11 80/77 (2), as last amended by Regulation (EEC) No 435/85 (3) implemented the abovementioned Decision, in particular as regards olive oil ; Whereas the Contracting Parties have agreed, by an exchange of letters, to fix the additional amount in ques ­ tion at 10,88 ECU per 100 kilograms for the period 1 November 1985 to 28 February 1986 ; Whereas Article 9 of Regulation (EEC) No 1180/77 should accordingly be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 9 ( 1 ) (b) of Regulation (EEC) No 1 180/77 is hereby replaced by the following : '(b) an amount equal to the special export charge imposed by Turkey on such oil within a limit of 10,88 ECU per 100 kilograms, that amount being increased from 1 November 1985 to 28 February 1986 by 10,88 ECU per 100 kilograms'. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 17 February 1986 . For the Council The President H. van den BROEK (') OJ No C 72, 18 . 3 . 1985, p. 122. (2) OJ No L 142, 9 . 6. 1977, p. 10 . (3) OJ No L 52, 22 . 2. 1985, p. 1 .